DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiue (US 2017/0334531).
As to claim 1, Shiue discloses (see figures 18 and 19)  a full-face diving mask, comprising a full-face mask body (20 or 30), an intake tube 150 and a detachable display screen 600, the full-face mask body including an outer frame 300, a soft rubber mask part 111 and a hard lens mask part 130, the soft rubber mask part being mounted to a rear side of the outer frame to form a cavity


Furthermore, the “fixing mechanism” 500 of Shiue is shown as a two part type fixing mechanism wherein a first part is connected to the lower end of the face mask body 300, and a second part is connected to the display screen 600.  The two parts of Shiue are interleaved and connected via a fastener.
As to claim 5, Shiue discloses (see figure 8) wherein the intake tube 150 is detachably connected to the upper end of the full-face mask body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiue (US 2017/0334531) alone.
As to claim 7, Shiue discloses all that is claimed except wherein two sides of the full-face mask body are provided with one-way air outlet valves respectively, and the one-way air outlet valves communicate with a bottom of the cavity.  Shiue discloses one one-way air outlet valve 220. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second one-way air outlet valve 220 such that each valve is provided on two sides of the mask body, since doing so provides the expected benefit of expelling air or water from inside the mask.  Furthermore, the duplication of parts would have been an obvious matter of design choice (see In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiue (US 2017/0334531) in view of Cucchia (US 2017/0096204).
As to claim 6, Shiue discloses all that is claimed except for wherein two sides of an interior of the cavity are provided with one-way air inlet valves respectively communicating with the intake tube.  Cucchia discloses wherein two sides of an interior of the cavity are provided with one-way air inlet valves 43.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide two sides of an interior of the cavity are provided with one-way air inlet valves 43 as disclosed by Cucchia, since doing so provides the expected benefit of allowing fresh air to be inhaled through the tube into the interior/cavity of the mask.
	


Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claim 2, the prior art of record fails to show or suggest the wherein the second connecting portion includes a base and a support rod integrally connected to the base for connecting the display screen, a bottom of the base is provided with an arcuate cavity, two inner side walls of the arcuate cavity are provided with a pair of slide grooves; the first connecting portion includes an arcuate block matching the arcuate cavity and sliders disposed on two side walls of the arcuate block, the arcuate block is detachably engaged in the arcuate cavity, and the sliders are detachably engaged in the slide grooves.  Shiue discloses a connection or fixing mechanism 500; however, Shiue does not disclose the configuration as specifically recited in claim 2.  
Claim 3 and 4 depend from claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL